NOTICE OF ALLOWANCE
Election/Restrictions
This application is in condition for allowance except for the presence of claim 9 directed to a group non-elected without traverse.  Accordingly, claim 9 has been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please cancel claim 9.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art has been set forth on the record.
Applicants’ intention for the claimed invention is in a dry process for papermaking.  While the types of claims powders are known in the art for these types of processes, there is no teaching or suggestion in the art to use a combination of two powders, where the smaller powder is present in an amount of at least 10 wt% more.  Additionally, applicants have shown that the combination of such gives a balance of sheet strength and whiteness, which cannot be obtained when using only one of the claimed powders alone.
Alternatively, while the claimed invention may lead one of ordinary skill in the art to think of powder coatings or powder moldings, the amount of larger particles is typically greater than the smaller particles and therefore does not meet the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766